DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/13/2020 has been entered. 
Response to Amendments
Applicant's amendments filed 2/18/2020 to claims 1, 6, 9, 12, 12, 14, 17, 21, 23, 25, and 31 have been entered. Claims 1-31 remain pending, of which claims 1-5 are being considered on their merits. Claims 6-31 remain withdrawn from consideration. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and applicant’s comments.	
Election/Restrictions
Applicant's election of Group I, claims 1-5, in the reply filed on 11/5/2018 stands.  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 3-4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thatte et al (U.S.PGPUB 2010/0151435) in view of Touitou et al (1996, International Journal of Pharmaceutics, 133: 85-88; of record in IDS filed 8/16/2017) and Hirano et al (2013, J. Phys. Chem. B, 117(25): 7518–7527; reference U) and as evidenced by Maes et al (U.S.PGPUB 2009/0035240; reference A).
Regarding claim 1, Thatte teaches a kit for preserving organs comprising storage/resuscitation solution (both alpha and beta Lazarus solutions, both with different pH levels) comprising water, salts, and glucose (see paragraphs [0093]-[0116]). Regarding claim 1, Thatte teaches preferred solutions also include solutions comprising salts, distilled water, reduced glutathione, ascorbic acid, L-arginine (see paragraphs [0093]-[0116]). Regarding claims 1 and 3-4, Thatte teaches including THAM to adjust pH of the solutions, and Thatte provides examples wherein the pH is 7.4 (reads on about 7.8 and about 7.6) and wherein the pH is lower, such as 6.8 (see paragraphs [0115], [0240], and [0252]). 
Thatte does not teach the solutions are separated into first and second containers (claim 1), or that a second solution consist of water, ascorbic acid, L-arginine and glutathione with a pH below 5 or 4 (claims 1 and 3-4). 
Regarding claim 1, Touitou teaches adding glutathione to ascorbic acid in aqueous solutions stabilizes the as ascorbic acid, and Touitou teaches using a solution that consists of water, ascorbic acid, and glutathione (see abstract and page 86). Regarding claims 1 and 3-4, Touitou teaches acidification of the solution to a pH of 3.5 (reads on about 4 and about 5) also led to a remarkable stabilization of ascorbic acid (see page 86).
Regarding claim 1, Hirano teaches that arginine can both stabilize aromatic compounds, and increase their solubility at various pH levels, including at pH ranges of 3.5− 5.5 (see abstract, Figure 1, and pages 7518 and 7520). Maes is cited solely as evidence that ascorbic acid is an aromatic compound (see paragraph [0056]).

A person of ordinary skill in the art would have had a reasonable expectation of success in including Thatte’s solutions in two separate containers because Thatte teaches various compounds can be useful for organ preservation as well as different pH levels, which would require separate containers to maintain. The skilled artisan would have been motivated to include Thatte’s solutions in two separate containers because it would allow for lower pH levels to be used with compounds that are more stable at reduced pH levels, while maintaining other ingredients at a more physiologically appropriate pH. 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
Response to Arguments
Applicant's arguments filed 2/18/2020 have been fully considered but they are not persuasive. 
Applicant cites to paragraph 4 of the 2/18/2020 Declaration by Pachuk, and alleges that Thatte only teaches one solution, not two separate solutions. As an initial matter, it is noted that paragraph 4 of the 2/18/2020 Declaration by Pachuk does not provide any comments regarding the number of solutions in the Thatte reference. Importantly, as stated above, Thatte specifically teaches two solutions for organ storage and resuscitation. Thatte specifically teaches using 
Applicant reproduces two figures from Touitou, and highlights that Touitou shows that over time the ascorbic acid in Touitou’s solution degrades. The examiner never stated that Touitou taught that ascorbic acid in solution will never degrade, but rather that when ascorbic solution is combined with glutathione at a pH of 3.5, that the ascorbic acid has increased stability. This feature of Touitou is shown in the reproduced graphs, as ascorbic acid fully degrades in about 1000 hours without glutathione and a reduced pH, whereas an ascorbic acid in a solution with glutathione and a reduced pH takes more than 250 days to fully degrade. Therefore, as discussed above, Touitou provides motivation to have a separate solution that comprises glutathione and ascorbic acid at a low pH.
Applicant points to the Declaration by Pachuk and alleges that because L-arginine has a pKa of 12.48, that it is not expected to be stable in an acidic solution. Applicant points to results in the Declaration wherein the L-arginine in solutions comprising ascorbic acid, L-arginine and glutathione remained stable for over 45 months. The Declaration by Pachuk however, does provide the pH of the 3 solutions tested. The solutions tested are discussed in paragraph 4 of the Declaration. In paragraph 7 of the Declaration, Pachuk makes a remark that it is surprising that L-arginine is stable in acid conditions, however this paragraph also does not provide the pH of the solutions tested. Therefore the declaration fails to show the stability of arginine in acidic solutions. Importantly, while the applicant alleges that it is not expected that arginine would not be stable in acidic solutions, the applicant has not pointed to any evidence to support this position. As stated above, the newly cited Hirano reference teaches that including arginine as a stabilizer at various pH levels, including at pH ranges of 3.5− 5.5. Therefore this argument is not persuasive. 
. 

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thatte et al (U.S.PGPUB 2010/0151435) in view of Touitou et al (1996, International Journal of Pharmaceutics, 133: 85-88) and Hirano et al (2013, J. Phys. Chem. B, 117(25): 7518–7527) and as evidenced by Maes et al (U.S.PGPUB 2009/0035240), as applied to claims 1 and 3-4 above, and further in view of Wikman-Coffelt (U.S. Patent 5,066,578).
Thatte does not teach the kit includes a first and second container that are maintained as separate by a partition that may be removed to allow for the solutions to mix (claim 2).
Regarding claim 2, Wikman-Coffelt teaches an organ preservation system that includes two separate containers containing two separate solutions, wherein the containers may be connected in a way to allow for the solutions to mix (see Figure 1A). Regarding claim 2, 
A person of ordinary skill in the art would have had a reasonable expectation of success in separating Thatte’s solutions in such a way that they could be mixed because Wikman-Coffelt teaches such a configuration is possible. The skilled artisan would have been motivated to separate Thatte’s solutions in such a way that they could be mixed because Wikman-Coffelt teaches this allows for the organ to be treated with different solutions at different times which can be beneficial for the preservation process. 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
Response to Arguments
Applicant's arguments filed 2/18/2020 have been fully considered but they are not persuasive. 
Applicant alleges that the Wikman-Coffelt reference is distinct from the claimed composition since Wikman-Coffelt’s solutions never mix. However, the claims are not drawn to two mixed solutions, rather they are drawn to two separate solutions. Applicant continues by alleging Wikman-Coffelt does not cure the alleged deficiencies in Thatte and Touitou. However, as applicant’s arguments alleging deficiencies above were not persuasive, this argument is not persuasive.

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thatte et al (U.S.PGPUB 2010/0151435) in view of Touitou et al (1996, International Journal of Pharmaceutics, 133: 85-88) and Hirano et al (2013, J. Phys. Chem. B, 117(25): 7518–7527) and as evidenced by Maes et al (U.S.PGPUB 2009/0035240), as applied to claims 1 and 3-5 above, and further in view of Montenegro (U.S.PGPUB 20120209320).

Regarding claim 5, Montenegro teaches that solutions can be made in the form of gels, and Montenegro teaches that said gel solution can be applied to tissues (see paragraph [0054]).
A person of ordinary skill in the art would have had a reasonable expectation of success in formulating one of the solutions of Thatte in view Touitou in a gel because Montenegro teaches that solutions can be made in the form of gels. The skilled artisan would have been motivated to formulate one of the solutions into a gel because Montenegro teaches solutions in the form of gels can be applied to tissues. 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
Response to Arguments
Applicant's arguments filed 2/18/2020 have been fully considered but they are not persuasive. 
Applicant alleges that Montenegro does not overcome the alleged deficiencies discussed above. However, as applicant’s arguments above were not persuasive, this argument is not persuasive. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 14/654,170
in view Touitou et al (1996, International Journal of Pharmaceutics, 133: 85-88) and Hirano et al (2013, J. Phys. Chem. B, 117(25): 7518–7527) and as evidenced by Maes et al (U.S.PGPUB 2009/0035240).  
The copending applications is drawn to a kit for preserving organs or tissues comprising a first and second solution comprising many of the same compounds as those in pending claims 1-5. 
‘170 does not teach the second solution comprises L-arginine with ascorbic acid and glutathione.
Touitou teaches adding glutathione to ascorbic acid in aqueous solutions stabilizes the as ascorbic acid, and Touitou teaches using a solution that consists of water, ascorbic acid, and glutathione (see abstract and page 86). Regarding claims 1 and 3-4, Touitou teaches acidification of the solution to a pH of 3.5 (reads on about 4 and about 5) also led to a remarkable stabilization of ascorbic acid (see page 86).
Hirano teaches that arginine can both stabilize aromatic compounds, and increase their solubility at various pH levels, including at pH ranges of 3.5− 5.5 (see abstract, Figure 1, and 
A person of ordinary skill in the art would have had a reasonable expectation of success in including one container comprising the ascorbic acid, L-arginine and glutathione with a pH of 3.5, because while ‘170 teaches the inclusion of the compounds in the solution, Touitou teaches keeping ascorbic acid with a reduced pH stabilizes the ascorbic acid and Touitou and Hirano establish that L-arginine and glutathione further stabilizes compounds such as ascorbic acid. The skilled artisan would have been motivated to include a separate container comprising the ascorbic acid, L-arginine and glutathione with a pH of 3.5, because this would provide for a more stable ascorbic acid to be used in ‘170  solution. 
This is a provisional nonstatutory double patenting rejection.
Response to Arguments
Applicant's arguments filed 2/18/2020 have been fully considered but they are not persuasive. Applicant has not provided any specific arguments regarding the double patenting rejections. The examiner notes that two of the previously copending applicants have been abandoned, and therefore the rejections to those abandoned applications are withdrawn.
Conclusion
No claims are free of the art. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250.  The examiner can normally be reached on Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHANIE A MCNEIL/Examiner, Art Unit 1653